Name: Commission Regulation (EEC) No 1377/89 of 19 May 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 5 . 89 Official Journal of the European Communities No L 137/29 COMMISSION REGULATION (EEC) No 1377/89 of 19 May 1989 fixing the amount of the subsidy on oil seeds quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( L), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1 132/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1345 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1345/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 f) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 22 May 1989 to take into account the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 22 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 128, 11 . 5. 1989, p. 15 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 11 9, 29. 4. 1989, p. 26 . (0 OJ No L 167, 25. 7 . 1972, p. 9. ( «) OJ No L 197, 26. 7 . 1988, p. 10 . 0 OJ No L 134, 18 . 5. 1989, p. 20. (8) OJ No L 266, 28. 9 . 1983, p. 1 . 0 OJ No L 53, 1 . 3 . 1986, p. 47. (,0) OJ No L 183, 3 . 7. 1987, p. 18 . No L 137/30 Official Journal of the European Communities 20. 5. 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 5 6 7 (') 8 (") 9 0 ioo 1 . Gross aids (ECU) :  Spain 0,580 0,580 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,290 20,347 15,643 14,965 14,500 14,135 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany \ (DM) 48,31 48,44 37,34 35,76 34,67 33,92  Netherlands (El) 53,89 54,04 41,26 39,48 38,25 37,55  BLEU (Bfrs/Lfrs) 979,74 982,49 755,35 722,61 700,16 682,54  France (FF) 148,47 148,92 117,26 111,93 108,28 105,42  Denmark (Dkr) 177,61 178,12 139,69 133,64 129,49 126,23  Ireland ( £ Irl) 16,512 16,562 13,051 12,458 12,052 11,733  United Kingdom ( £) 12,576 12,618 10,374 9,867 9,527 9,174  Italy (Lit) 32 008 32 105 25 743 24 502 23 712 22 803  Greece (Dr) 2 313,13 2 304,31 2 365,14 2 197,49 2 103,40 1 931,71 (b) Seed harvested in Spain and \\lili ll processed : lili li  in Spain (Pta) 89,44 89,44 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 219,90 3 228,12 2 544,09 2 434,45 2 366,99 2 276,82 (c) Seed harvested in Portugal and \ processed : \ \ L  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 381,62 4 392,56 3 650,27 3 495,54 3 405,40 3 294,78 ( { ) - Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. 20. 5. 89 Official Journal of the European Communities No L 137/31 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 5 6 7 0) 8 (') 9 (') ioo 1 . Gross aids (ECU) :  Spain 3,080 3,080 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22,790 22,847 18,143 17,465 17,000 16,635 2. Final aids : I l (a) Seed harvested and processed in : \ II  Federal Republic of Germany (DM) 54,21 54,35 43,25 41,66 40,57 39,82  Netherlands (Fl) 60,51 60,66 47,86 46,07 44,84 44,15  BLEU (Bfrs/Lfrs) 1 100,46 1 103,21 876,07 843,33 820,88 803,25  France (FF) 167,43 167,88 136,50 131,18 127,53 124,66  Denmark (Dkr) 199,71 200,22 162,02 155,96 151,81 148,55  Ireland ( £ Irl) 18,622 18,672 15,192 14,600 14,194 13,875  United Kingdom ( £) 14,264 14,305 12,128 11,620 11,280 10,928  Italy (Lit) 36 096 36 192 29 925 28 684 27 895 26 986  Greece (Dr) 2 703,18 2 694,36 2 813,60 2 645,96 2 551,86 2 380,18 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 474,98 474,98 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 605,43 3 613,66 2 926,33 2 816,69 2 749,23 2 659,06 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 470,02 470,02 480,01 480,01 480,01 480,01  in another Member State (Esc) 4 851,63 4 862,58 4 130,28 3 975,54 3 885,40 3 774,79 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. 20. 5. 89No L 137/32 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5 6 7 8 (') 9 (&gt;) 1 . Gross aids (ECU) :  Spain 5,170 5,170 5,170 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 22,087 22,253 22,253 17,660 17,660 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM) 52,62 53,01 53,01 42,16 42,16  Netherlands (Fl) 58,68 59,12 59,12 46,58 46,58  BLEU (Bfrs/Lfrs) 1 066,51 1 074,53 1 074,53 852,75 852,75  France (FF) 161,18 162,49 162,49 132,39 132,39  Denmark (Dkr) 193,19 194,68 194,68 157,71 157,71  Ireland ( £ Irl) 17,926 " 18,071 18,071 14,735 14,735  United Kingdom ( £) 13,600 13,721 13,721 11,702 11,702  Italy (Lit) 34 749 35 030 35 002 28 964 28 964  Greece (Dr) 2 449,38 2 458,85 2 426,99 2 638,54 2 638,54 (b) Seed harvested in Spain and processed :  in Spain (Pta) 797,28 797,28 797,28 1 053,45 1 053,45  in another Member State (Pta) 3 561,76 3 585,71 3 579,58 3 062,96 3 062,96 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 395,50 6 428,20 6 412,70 5 713,87 5 713,87  in another Member State (Esc) 6 232,97 6 264,84 6 249,73 5 568,66 5 568,66 3. Compensatory aids :  in Spain (Pta) 3 511,64 3 537,51 3 531,38 3 015,17 3 015,17 4. Special aid :  in Portugal (Esc) 6 232,97 6 264,84 6 249,73 5 568,66 5 568,66 (') Subject in the case of advance fixing for the 1989/90 marketing year to the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM 2,080690 2,077510 2,074890 2,072200 2,072200 2,065970 Fl 2,347800 2,344220 2,340910 2,337790 2,337790 2,325200 Bfrs/Lfrs 43,549600 43,543400 43,535800 43,529600 43,529600 43,498200 FF 7,051530 7,053340 7,055290 7,057320 7,057320 7,060460 Dkr 8,120270 8,124150 8,128790 8,135240 8,135240 8,148170 £Irl 0,777870 0,777817 0,777900 0,777971 0,777971 0,777548 £ 0,654206 0,655654 0,656818 0,658017 0,658017 0,661640 Lit 1 515,92 1 520,52 1 524,60 1 528,55 1 528,55 1 540,42 Dr 177,05900 179,07600 180,61600 182,08000 182,08000 186,46100 Esc 172,21900 172,97700 173,69200 174,73300 174,73300 176,38900 Pta 129,46600 129,85900 130,33200 130,79700 130,79700 132,22600